Case 2:20-cv-02383-MSN-tmp Document 1 Filed 10/09/19 Page 1 of 5               PageID 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

AARON D. SONDGEROTH,                   )
                                       )
                           Plaintiff,  )
                                       )
              vs.                      )        Case No: 3:19-cv-01105
                                       )
ILLINOIS CENTRAL RAILROAD              )
COMPANY                                )        JURY TRIAL DEMANDED
                                       )
Serve at: Illinois Corporation Service )
          801 Adlai Stevenson Drive )
          Springfield, IL 62703        )
                                       )
                           Defendant. )


                                      COMPLAINT
                                       COUNT 1

      COMES NOW Plaintiff, AARON D. SONDGEROTH, by and through his attorneys,

Kujawski & Associates, LLC, and for his Complaint against Defendant, ILLINOIS

CENTRAL RAILROAD COMPANY, states as follows:

      1.     That the jurisdiction of this Court is based upon an Act of Congress of the

United States, being the Federal Employers' Liability Act, 45 U.S.C. Sections 51 et. seq.,

as hereinafter more fully shown.

      2.     That at all times mentioned herein, Defendant, ILLINOIS CENTRAL

RAILROAD COMPANY (hereinafter referred to as “the Defendant Railroad”), was

controlled, operated and maintained in interstate commerce and engaged in transporting

interstate commerce by rail between various states, including Illinois and Tennessee.




                                Case No: 3:19-cv-01105
                                     Page 1 of 5
Case 2:20-cv-02383-MSN-tmp Document 1 Filed 10/09/19 Page 2 of 5                   PageID 2




       3.     That on or about March 8, 2018, or on a date known more certainly to the

Defendant Railroad, and at all times mentioned herein, the Plaintiff, AARON D.

SONDGEROTH (hereinafter referred to as “Plaintiff”), was employed as a Conductor for

the Defendant Railroad.

       4.     That at all times mentioned herein, all or part of the duties of Plaintiff as

such an employee furthered interstate commerce conducted by the Defendant Railroad

or in some way directly or substantially affected said commerce.

       5.     That on or about the above-said date, and at all times relevant herein,

Plaintiff was employed by the Defendant Railroad as a Conductor and as such was in the

performance of his duties in Rialto, Tennessee.

       6.     That on or about March 8, 2018, or on a date known more certainly to the

Defendant Railroad, Plaintiff was injured while to attempting to release a flat car hand

brake on IC 910317 in Defendant Railroad’s Intermediate Track in Rialto, Tennessee.

       7.     That at said time and place, Defendant Railroad, by and through its agents,

servants and employees, negligently and carelessly committed one or more of the

following negligent acts or omissions, to wit:

              (a)    Failed to provide Plaintiff with a reasonably safe place in
                     which to work;

              (b)    Failed to provide Plaintiff with a reasonably safe manner
                     within which to do his work;

              (c)    Allowed to be used on its flat car, a defective hand brake;

              (d)    Allowed to be used on its flat car, a hand brake which failed
                     to function;



                                 Case No: 3:19-cv-01105
                                      Page 2 of 5
 Case 2:20-cv-02383-MSN-tmp Document 1 Filed 10/09/19 Page 3 of 5                    PageID 3




              (e)    Failed to provide Plaintiff with a use of an efficient flat car hand
                     brake;

              (f)    Failed to inspect, maintain and repair its flat car hand brake;

              (g)    Violated its internal rules, policies, procedures and manuals
                     with respect to inspection, maintenance and repair of hand
                     brakes;

              (h)    Allowed the unsafe practice to become the common practice.

       8.     That as a result, in whole or in part, of one or more of the above and

foregoing acts or omissions on the part of the Defendant Railroad, Plaintiff, while in the

performance of his duties as a Conductor, and in connection with and in the course and

scope of his employment, was caused to become severely injured as he attempted to

release a defective flat car hand brake, causing Plaintiff to sustain severe and permanent

injuries to wit: injuries to the muscles, tendons, ligaments, nerves, soft tissues, vertebrae,

joints, and discs of the spine; that Plaintiff has sustained pain and suffering in the past,

and is reasonably certain to experience pain and suffering in the future as a result of said

injuries; that Plaintiff has incurred permanent disfigurement and disability resulting from

said injuries; that Plaintiff has incurred a past and future permanent loss of earning

capacity; that Plaintiff has become obligated in the past for medical expenses resulting

from his injuries and will be obligated in the future to expend large sums of money for

necessary medical care, treatment and services; all to Plaintiff’s damages.

       WHEREFORE, Plaintiff, Aaron D. Sondgeroth, prays judgment against Defendant,

ILLINOIS CENTRAL RAILROAD COMPANY, in an amount in excess of FIFTY

THOUSAND DOLLARS ($50,000.00) adequate to fairly and reasonably compensate him



                                 Case No: 3:19-cv-01105
                                      Page 3 of 5
 Case 2:20-cv-02383-MSN-tmp Document 1 Filed 10/09/19 Page 4 of 5                 PageID 4




for damages sustained herein plus costs of this suit, plus pre-judgment interest, plus any

further relief this Court deems just and proper.

                        PLAINTIFF DEMANDS TRIAL BY JURY

                                         COUNT II

       1-6.   Plaintiff incorporates by reference paragraphs 1-6 of Count I.

       7.     That at said time and place, Defendant Railroad, by and through its agents,

servants and employees, violated the Safety Appliance Act, 49 U.S.C. Section 20302, in

that Defendant:

              (a)    Failed to provide an efficient hand brake on its flat car IC 910317;

              (b)    Allowed to be used on its flat car IC 910317, a hand brake which
                     failed to function.

       8.     That as a result, in whole or in part, of one or more of the above and

foregoing acts or omissions on the part of the Defendant Railroad, Plaintiff, while in the

performance of his duties as a Conductor, and in connection with and in the course and

scope of his employment, was caused to become severely injured as he attempted to

release a defective flat car hand brake, causing Plaintiff to sustain severe and permanent

injuries to wit: injuries to the muscles, tendons, ligaments, nerves, soft tissues, vertebrae,

joints, and discs of the spine; that Plaintiff has sustained pain and suffering in the past,

and is reasonably certain to experience pain and suffering in the future as a result of said

injuries; that Plaintiff has incurred permanent disfigurement and disability resulting from

said injuries; that Plaintiff has incurred a past and future permanent loss of earning

capacity; that Plaintiff has become obligated in the past for medical expenses resulting



                                 Case No: 3:19-cv-01105
                                      Page 4 of 5
Case 2:20-cv-02383-MSN-tmp Document 1 Filed 10/09/19 Page 5 of 5               PageID 5




from his injuries and will be obligated in the future to expend large sums of money for

necessary medical care, treatment and services; all to Plaintiff’s damages.

       WHEREFORE, Plaintiff, Aaron D. Sondgeroth, prays judgment against Defendant,

ILLINOIS CENTRAL RAILROAD COMPANY, in an amount in excess of FIFTY

THOUSAND DOLLARS ($50,000.00) adequate to fairly and reasonably compensate him

for damages sustained herein plus costs of this suit, plus pre-judgment interest, plus any

further relief this Court deems just and proper.

                        PLAINTIFF DEMANDS TRIAL BY JURY


                                          Respectfully submitted,

                                          KUJAWSKI & ASSOCIATES, LLC


                                   By:    s/ John P. Kujawski
                                          JOHN P. KUJAWSKI, #3128922
                                          ZACH PASHEA, #6313691
                                          1331 Park Plaza Drive, Suite 2
                                          O’Fallon, Illinois 62269-1764
                                          Telephone: (618) 622-3600
                                          Facsimile: (618) 622-3700


                                          ATTORNEYS FOR PLAINTIFF




                                 Case No: 3:19-cv-01105
                                      Page 5 of 5
